 



Exhibit 10(a)(ii)
Stock Option Award and Agreement
[DATE]
Dear                                         :
H. J. Heinz Company is pleased to advise you that, effective
                    , you have been granted options (“Options”) to purchase
                     shares of H. J. Heinz Company Common Stock, at an exercise
price of $                      per share, in accordance with the terms and
conditions of the stock option plan under which the Options were granted (the
“Plan”), a copy of which is posted along with a copy of the Prospectus. The
Options are also granted under and governed by the terms and conditions of this
letter agreement (“Agreement”), which shall control in the event of a conflict
with the terms and conditions of the Plan. For purposes of this Agreement, the
“Company” shall refer to H. J. Heinz Company and its Affiliated Companies (as
defined in Section 4 below) in the United States and throughout the world.
Unless otherwise specifically defined herein, all other capitalized terms used
in this Agreement shall have the same defined meanings as the capitalized terms
in the Second Amended and Restated H.J. Heinz Company Fiscal Year 2003 Stock
Incentive Plan (the “2003 Stock Incentive Plan”), which are hereby incorporated
by reference into this Agreement and a copy of which is posted along with this
Agreement.

1.   The Options are Non-Statutory Options, as defined in the Plan. The Options
will vest in                       installments,                     
                      , and will expire on
                                        , subject to earlier expiration in
accordance with the terms of this Agreement or the Plan.   2.   Subject to
paragraphs 3 and 4 of this Agreement, the exercise period for the Options,
including the effect of the termination of your employment with the Company or a
“Change in Control”, shall be governed by and determined in accordance with
Section 8(B) of the 2003 Stock Incentive Plan, which is incorporated herein by
reference and which shall control over and supersede any additional, different
or inconsistent terms or provisions contained in the Plan; provided, however,
that in the event of termination of your employment without “Cause”, or by you
for Good Reason, the “Expiration Date” shall be five years after the “Date of
Termination” or the date of expiration specified in Section 1 above, whichever
is sooner. Notwithstanding the foregoing, if your termination of employment is
due to Retirement before June 1, 2009, then all unvested Options granted to you
under this Agreement shall expire on your Date of Termination.   3.   You agree
that you shall not, during the term of your employment by the Company and for 12
months after termination of your employment, regardless of the reason for the
termination, either directly or indirectly, solicit, take away or attempt to
solicit or take away any other employee of the Company, either for your own
purpose or for any other person or entity. You further agree that you

 



--------------------------------------------------------------------------------



 



    shall not, during the term of your employment by the Company or at any time
thereafter, use or disclose Confidential Information (as defined in Section 4
below) except as directed by, and in furtherance of the business purposes of,
the Company. You acknowledge that the breach or threatened breach of this
paragraph 3 will result in irreparable injury to the Company for which there is
no adequate remedy at law because, among other things, it is not readily
susceptible of proof as to the monetary damages that would result to the
Company. You consent to the issuance of any restraining order or preliminary
restraining order or injunction with respect to any conduct by you that is
directly or indirectly a violation or a threatened violation of this paragraph.
Any breach by you of the provisions of this paragraph 3 will, at the option of
the Company and in addition to all other rights and remedies available to the
Company at law, in equity or under this Agreement, result in the forfeiture of
all unexercised options granted to you under this Agreement as of the date of
such breach.   4.   As used in this paragraph 4, the following terms shall have
the respective indicated meanings:       “Affiliated Company or Companies” means
any person, corporation, limited liability company, partnership or other entity
controlling, controlled by or under common control with the Company.      
“Confidential Information” means technical or business information not readily
available to the public or generally known in the trade, including but not
limited to inventions; ideas; improvements; discoveries; developments;
formulations; ingredients; recipes; specifications; designs; standards;
financial data; sales, marketing and distribution plans, techniques and
strategies; customer and supplier information; equipment; mechanisms;
manufacturing plans; processing and packaging techniques; trade secrets and
other confidential information, knowledge, data and know-how of the Company,
whether or not they originated with you, or information which the Company
received from third parties under an obligation of confidentiality.      
“Conflicting Product” means any product or process of any person or
organization, other than the Company, in existence or under development,
(1) that competes with a product or process of the Company upon or with which
you shall have worked during the two years prior to the termination of your
employment with the Company or (2) whose use or marketability could be enhanced
by application to it of Confidential Information acquired by you in connection
with your employment by the Company during such two year period. For purposes of
this definition, it shall be conclusively presumed that you have knowledge of
information to which you have been directly exposed through actual receipt or
review of memorandum or documents containing such information or through actual
attendance at meetings at which such information was discussed or disclosed.

 



--------------------------------------------------------------------------------



 



    “Conflicting Organization” means any person or organization that is engaged
in or about to become engaged in research on or the development, production,
marketing or selling of or the use in production, marketing or sale of a
Conflicting Product.       In partial consideration for the Options granted to
you hereunder, you agree that, for a period of eighteen (18) months following
the date of the termination of your employment with the Company, you shall not
render services, directly or indirectly, as a director, officer, employee,
agent, consultant or otherwise to any Conflicting Organization in any geographic
area or territory in which such Conflicting Organization is engaged in or about
to become engaged in the research on or the development, production, marketing
or sale of or the use in production, marketing or sale of a Conflicting Product.
The foregoing limitation does not apply to a Conflicting Organization whose
business is diversified and that, as to that part of its business to which you
render services, is not engaged in the development, production, marketing, use
or sale of a Conflicting Product, provided that the Company shall receive
separate written assurances satisfactory to the Company from you and the
Conflicting Organization that you shall not render services during such period
with respect to a Conflicting Product or directly or indirectly provide or
reveal Confidential Information to such organization. If you shall render
services to any Conflicting Organization other than as expressly permitted
herein or shall provide or reveal Confidential Information to such Conflicting
Organization, you shall (i) immediately return to the Company the pre-tax income
resulting from any exercise of the Options or any portion thereof by you, unless
such exercise occurred more than twelve (12) months prior to the date of the
termination of your employment; and (ii) forfeit any unexercised portion of the
Options. You acknowledge and agree that the restrictions set forth in this
paragraph 4 are reasonable and necessary to protect the goodwill and legitimate
business interests of the Company and to prevent the disclosure of the Company’s
Confidential Information and trade secrets. If any of the provisions herein
shall for any reason be determined by a court of competent jurisdiction to be
overly broad as to scope of activity, duration or territory, such provision
shall be limited or reduced so as to be enforceable to the extent compatible
with existing law.   5.   You acknowledge and agree that nothing in this
Agreement, the Plan or the 2003 Stock Incentive Plan shall confer upon you any
right with respect to future awards or continuation of your employment, nor
shall it constitute an employment agreement or interfere in any way with your
right or the right of the Company to terminate your employment, with or without
cause, and with or without notice, subject to the terms of any written
employment contract that you may have with the Company that is signed by both
you and an authorized representative of the Company.   6.   You consent to the
collection, use, and processing of personal data (including name, home address
and telephone number, identification number and number

 



--------------------------------------------------------------------------------



 



of options held) by the Company or a third party engaged by the Company for the
purpose of implementing, administering and managing the Plan and other stock
option plans of the Company (the “Plans”). You further consent to the release of
personal data (a) to such a third party administrator, which, at the option of
the Company, may be designated as the exclusive broker in connection with the
Plans, or (b) to any Affiliated Company, wherever located. You hereby waive any
data privacy rights with respect to such data to the extent that receipt,
possession, use, retention, or transfer of the data is authorized hereunder.

7.   The Plan is discretionary in nature and the Company may modify, cancel or
terminate it at any time without prior notice. While stock options may be
granted under any of the Company’s Plans on one or more occasions or even on a
regular schedule, each grant is a one time event, is not an entitlement to an
award of grants of stock options in the future, and does not create any
contractual or other right to receive an award of stock options, compensation or
benefits in lieu of stock options or any other compensation or benefits in the
future.   8.   This Agreement shall be governed by and construed in accordance
with the laws of the Commonwealth of Pennsylvania, without regard to its choice
of law provisions.

This grant of Options is subject to your on-line acceptance of the terms and
conditions of this Agreement through the Fidelity website.

            H.J. HEINZ COMPANY
      By:           D.E.I. Smyth        Chief Administrative Officer and
Senior Vice President – Corporate &
Government Affairs     

     
Accepted:
  Signed electronically
 
   
Date:
  Acceptance Date

 